DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The applicant is suggested to provide an additional paragraph to explain the pair of upper handle and lower handle in Figs. 7 and 9 are rotated about a vertical axis to show how the bumps (352, 452) are arranged on the handle so that one can understand the drawings easily.
Claim 1 is objected to because of the following informalities:  In line 14, the term “on the second” should be likely --on the second handle--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, 15-17, and 20-26 are rejected under 35 U.S.C. 103 as being unpatentable over Novak et al. (2009/0172954), hereinafter Novak, in view of Shih (7,028,588), Mader et al. (4,969,231), hereinafter Mader, and Bond (5,341,707).
Regarding claim 1, Novak teaches a hand cutting tool substantially as claimed except for limitations in bolded texts comprising:
a first cutting blade (44, 46, 48, 50) comprising one of a left-type configuration or a right-type configuration; 
a second cutting blade (44, 46, 48, 50) comprising the left-type configuration or the right-type configuration of the first cutting blade; 
a first handle (upper handle, 24, 22) with a right side and a left side opposite the right side; 
a second handle (lower handle, 24, 22) with a right side and a left side opposite the right side, wherein the right side of the first handle is opposite to the left side of the second handle; 
a handle lock assembly configured to retain the first handle and the second handle in a closed position; and 
a first visual indicator (types of arrows 63, 64, 65, 66, and colors 70, 72, 74) on the first handle, wherein the first visual indicator identifies the left-type configuration or the right-type configuration of the first and second cutting blades; 
a second visual indicator on the second handle, wherein the second visual indicator identifies the left-type configuration or the right-type configuration of the first and second cutting blades; 
a first tactile indicator disposed on the first handle, wherein the first tactile indicator is located on the left side of the first handle when the first visual indicator identifies the left-type configuration, and the first tactile indicator is located on the right side of the first handle when the first visual indicator identifies the right-type configuration; and 
a second tactile indicator disposed on the second handle, wherein the second tactile indicator is located on the right side of the second handle when the second visual indicator identifies the left-type configuration and the second tactile indicator is located on the left side of the second handle when the second visual indicator identifies the right-type configuration.
See Figs. 1-8.

    PNG
    media_image1.png
    1012
    1021
    media_image1.png
    Greyscale

Novak teaches providing a tactile indicator 60 (recessed or raised arrows) on an end of the upper handle and color code on the side 22 of the both handles.  Novak does not teach tactile indicators provided on the sides of the handles and a specific arrangement of the tactile indicator such that “a first tactile indicator disposed on the first handle, wherein the first tactile indicator is located on the left side of the first handle when the first visual indicator identifies the left-type configuration, and the first tactile indicator is located on the right side of the first handle when the first visual indicator identifies the right-type configuration; and a second tactile indicator disposed on the second handle, wherein the second tactile indicator is located on the right side of the second handle when the second visual indicator identifies the left-type configuration and the second tactile indicator is located on the left side of the second handle when the second visual indicator identifies the right-type configuration.”
Shih teaches a tool handle 33 having a color coded area 331 and a tactile indicator 332 (numeric 332 is cut into the tool) on a side of the tool so that a user can identify the tool by looking and touching when the tool is on a floor or a surface.  See Figs. 14-15 and col. 6, lines 15-34.
Mader teaches a tool handle 10 having a color coded area 16 and a tactile indicator 18 (raised indicia) on a side of the tool so that a user can identify the tool by looking and touching when the tool on a floor or a surface.  Mader further teaches using a tactile indicator is useful because a working environment is often cramped, dark and a less clean condition such that oil and grease can get on tools.  See Figs. 1 and 7, and col. 1, lines 25-41, and col. 5, lines 62-69, col. 6, lines 1-5.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide a tactile indicator to the sides of the handles in Novak as taught by Shih and Mader so that one can recognize the tool by looking and touching when the tool on a floor or a surface and can recognize the tool in all kinds of working environment, clean or less clean environment.  For example, a user with color blind eyes can use tactile indicator for finding a right tool. Or a user can use tactile indicator for finding a right tool when the tool is covered with oil or grease or when the tool is in the dark area.
The modified handle in Novak does not teach “a first tactile indicator disposed on the first handle, wherein the first tactile indicator is located on the left side of the first handle when the first visual indicator identifies the left-type configuration” and “a second tactile indicator disposed on the second handle, wherein the second tactile indicator is located on the right side of the second handle when the second visual indicator identifies the left-type configuration”; and “the first tactile indicator is located on the right side of the first handle when the first visual indicator identifies the right-type configuration” and “the second tactile indicator is located on the left side of the second handle when the second visual indicator identifies the right-type configuration”. 
Bond teaches a hand tool comprising a first handle (62a) with a first tactile indicator 68 disposed on the left side and a second handle (62b) with a second tactile 69 disposed on the right side so that a user can determine a tool head type upon grasping the tool from either side.  See Fig. 8.

    PNG
    media_image2.png
    633
    1088
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide the modified cutting tool in Novak a first tactile indicator disposed on the left side of the first handle and a second tactile disposed on the right side of the second handle as taught by Bond so that a user can determine a tool head type upon grasping the tool from either side. When tactile indicators are provided on the sides of the handles in Novak, as taught by Bond, appropriate arrow signs are provided on the sides of the handles for indicating the blades being in the right-type configuration or the left-type configuration.
As to the limitation of the first tactile indicator provided on the left side of the first upper handle and the second tactile indicator provided on the right side of the second lower handle when the cutting head is the left-type configuration, and the first tactile indicator provided on the right side of the first upper handle and the second tactile indicator provided on the left side of the second lower handle when the cutting head is the right-type configuration, it is considered an obvious matter of design choice to place these indicators in any reasonable location, since the raised arrows in Novak and Bond indicate types of configurations regardless of where they are placed on the left side or right sight of the handle. Furthermore, to provide the first tactile indicator on the right side of the first upper handle and the second tactile indicator on the left side of the second lower handle is considered a rearrangement of known parts. It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 (CCPA 1950).
Regarding claim 3 and 4, the detail of the handle lock assembly is best seen in Figs. 1-3 in Novak. A first latch member (hooked shaped member) is pivotally coupled to the first upper handle and a second latch member (the pin with an enlarged head) is coupled to the second lower handle.  The cylindrical body the pin and the enlarged head define a hook since the term “hook” is defined by Dictionary.com that “a curved or angular piece of metal or other hard substance for catching, pulling, holding, or suspending something.”  The cylindrical body and the enlarged head of the pin define an angular piece and is a hard substance for catching and holding the hook-shaped member on the first upper handle.
Regarding claim 5, a visual indicator 60 is best seen in Figs. 1-8 in Novak.
Regarding claim 7, Novak teaches the indicator 60’ in form of a raised indicator. Bond teaches raised indicators in Fig. 2.
Regarding claim 21, Novak teaches the visual indicators in form of a straight arrow indicia in Figs. 1 and 7, a left arrow indicia in Figs. 3, 5 and 7, and a right arrow indicia in Figs. 4, 6 and 7. 
Regarding claim 22, the cutting blades being of the left-type configuration are best seen in Figs. 3 and 5 in Novak. Novak and Bond teach the raised or recessed arrows which are tactile indicators.
Regarding claim 15, Novak teaches a hand cutting tool substantially as claimed except for limitations in bolded texts comprising:
first and second cutting blades comprising a right-type configuration (64, 66); 
an upper handle (24, 22) for driving movement of the second cutting blade, the upper handle has a right side and a left side opposite the right side; 
a lower handle (24, 22) for driving movement of the first cutting blade, the lower handle has a right side and a left side opposite the right side, wherein the right side of the upper handle is opposite the left side of the lower handle; and 
a first tactile indicator having a first tactile member disposed on the right side of the upper handle; and 
a second tactile indicator having a second tactile member disposed on the left side of the lower handle, wherein the first tactile member on the right side of the upper handle and the second tactile member on the left side of the lower handle provide tactile indication that the first and second cutting blades are oriented in the right-type configuration. 
See Figs. 4, 6 and 7.
Novak teaches providing a tactile indicator (recessed or raised right side arrows 64, 66 for indicating the cutting blades in the right-type configuration) on an end of the upper handle and color code on the side 22 of the both handles.  Novak does not teach tactile indicators provided on the sides of the handles and a specific arrangement of the tactile indicator such that “a first tactile indicator having a first tactile member disposed on the right side of the upper handle; and a second tactile indicator having a second tactile member disposed on the left side of the lower handle, wherein the first tactile member on the right side of the upper handle and the second tactile member on the left side of the lower handle provide tactile indication that the first and second cutting blades are oriented in the right-type configuration.”
Shih teaches a tool handle 33 having a color coded area 331 and a tactile indicator 332 (numeric 332 is cut into the tool) on a side of the tool so that a user can identify the tool by looking and touching when the tool is on a floor or a surface.  See Figs. 14-15 and col. 6, lines 15-34.
Mader teaches a tool handle 10 having a color coded area 16 and a tactile indicator 18 (raised indicia) on a side of the tool so that a user can identify the tool by looking and touching when the tool is on a floor or a surface.  Mader further teaches using a tactile indicator is useful because a working environment is often cramped, dark and less clean condition such that oil and grease can get on tools.  See Figs. 1 and 7, and col. 1, lines 25-41, and col. 5, lines 62-69, col. 6, lines 1-5.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide a tactile indicator to the sides of the handles in Novak as taught by Shih and Mader so that one can recognize the tool by looking and touching when the tool is on a floor or a surface and can recognize the tool in all kinds of working environment, clean or less clean environment.  For example, a user with color blind eyes can use tactile indicator for finding a right tool, or a user can use a tactile indicator for finding a right tool when the tool is covered with oil or grease or when the tool is in a dark area.
As to the specific arrangement of the tactile indicators, the modified handle in Novak does not teach “a first tactile indicator having a first tactile member disposed on the right side of the upper handle; and a second tactile indicator having a second tactile member disposed on the left side of the lower handle, wherein the first tactile member on the right side of the upper handle and the second tactile member on the left side of the lower handle provide tactile indication that the first and second cutting blades are oriented in the right-type configuration.” 
Bond teaches a hand tool comprising a first handle (62a) with a first tactile indicator 68 disposed on the left side and a second handle (62b) with a second tactile 69 disposed on the right side so that a user can determine a tool head type upon grasping the tool from either side.  See Fig. 8.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide the modified cutting tool in Novak with a first tactile indicator disposed on the first handle and a second tactile disposed on the second handle as taught by Bond so that a user can determine a tool head type upon grasping the tool from either side.  When tactile indicators are provided on the sides of the handles in Novak as taught by Bond, the right-side arrows are provided on the sides of the handles for indicating the blades being in the right-type configuration.
As to the limitation of the first tactile indicator provided on the right side of the first upper handle and the second tactile indicator provided on the left side of the second lower handle for indicating the right-side configuration of the cutting head, it is considered an obvious matter of design choice since the raised arrows in Novak and Bond indicate types of configurations regardless of where they are placed on the left side or right sight of the handle.  Furthermore, to provide the first tactile indicator on the right side of the first upper handle and the second tactile indicator on the left side of the second lower handle is considered a rearrangement of parts. It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 (CCPA 1950).
Regarding claim 16, Novak teaches the raise or recessed indicators at the ends of the handles.  Bond teaches the raised or recessed indicators at the sides and the ends of the handle in Fig. 8. Those recesses are both visual and tactile.
Regarding claim 17, Novak teaches the indicator 60’ in form of an embossed lug. Bond teaches indicator 26 in form of an emboss lug.
Regarding claim 20, a visual indicator (64, 66 and/or color 74) is best see in Figs. 4 and 6.  Bond teaches visual indicators in Figs. 1-8.
Regarding claim 23, Novak teaches a hand cutting tool substantially as claimed except for limitations in bolded texts, comprising: 
first and second cutting blades comprising a left-type configuration (63, 65); 
an upper handle (24, 22) for driving movement of the second cutting blade, the upper handle has a left side and a right side opposite the left side; 
a lower handle (24, 22) for driving movement of the first cutting blade, the lower handle has a left side and a right side opposite the left side, wherein the left side of the upper handle is opposite the right side of the lower handle; 
a first tactile indicator having a first tactile member disposed on the left side of the upper handle; and 
a second tactile indicator having a second tactile member disposed on the right side of the lower handle, wherein the first tactile member on the left side of the upper handle and the second tactile member on the right side of the lower handle provide tactile indication that the first and second cutting blades are oriented in the left-type configuration.
See Figs. 3, 5 and 7.
Novak teaches providing a tactile indicator (recessed or raised left side arrows 63, 65 for indicating the cutting blades in the left-type configuration) on an end of the upper handle and color code on the side 22 of the both handles.  Novak does not teach tactile indicators provided on the sides of the handles and a specific arrangement of the tactile indicator such that “a first tactile indicator having a first tactile member disposed on the left side of the upper handle; and a second tactile indicator having a second tactile member disposed on the right side of the lower handle, wherein the first tactile member on the left side of the upper handle and the second tactile member on the right side of the lower handle provide tactile indication that the first and second cutting blades are oriented in the left-type configuration.”
Shih teaches a tool handle 33 having a color coded area 331 and a tactile indicator 332 (numeric 332 is cut into the tool) on a side of the tool so that a user can identify the tool by looking and touching when the tool is on a floor or a surface.  See Figs. 14-15.
Mader teaches a tool handle 10 having a color coded area 16 and a tactile indicator 18 (raised indicia) on a side of the tool so that a user can identify the tool by looking and touching when the tool is on a floor or a surface.  Mader further teaches using a tactile indicator is useful because a working environment is often cramped, dark and less clean condition such that oil and grease can get on tools.  See Figs. 1 and 7, and col. 1, lines 25-41, and col. 5, lines 62-69, col. 6, lines 1-5.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide a tactile indicator to the sides of the handles in Novak as taught by Shih and Mader so that one can recognize the tool by looking and touching when the tool is on a floor or a surface and can recognize the tool in all kinds of working environment, clean or less clean environment.  For example, a user with color blind eyes can use tactile indicator for finding a right tool. Or a user can use tactile indicator for finding a right tool when the tool is covered with oil or grease or when the tool is in a dark area.
As to the specific arrangement of the tactile indicators, the modified handle in Novak does not teach “a first tactile indicator having a first tactile member disposed on the left side of the upper handle; and a second tactile indicator having a second tactile member disposed on the right side of the lower handle, wherein the first tactile member on the left side of the upper handle and the second tactile member on the right side of the lower handle provide tactile indication that the first and second cutting blades are oriented in the left-type configuration.” 
Bond teaches a hand tool comprising a first upper handle (62a) with a first tactile indicator 68 disposed on the left side and a second lower handle (62b) with a second tactile 69 disposed on the right side so that a user can determine a tool head type upon grasping the tool from either side.  See Fig. 8.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide the modified cutting tool in Novak a first tactile indicator disposed on the first upper handle on the left side and a second tactile disposed on the second lower handle on the right side so that a user can determine a tool head type upon grasping the tool from either side.  When tactile indicators are provided on the sides of the handles in Novak as taught by Bond, the left-side arrows are provided on the sides of the handles for indicating the blades being in the left-type configuration.
Regarding claim 24, Novak teaches the raise or recessed indicators at the ends of the handles.  Bond teaches the raised or recessed indicators at the sides and the ends of the handle in Fig. 8. Those recesses are both visual and tactile.
Regarding claim 25, Novak teaches the indicator 60’ in form of an embossed lug. Bond teaches indicator 26 in form of an emboss lug.
Regarding claim 26, a visual indicator (63, 65 and/or color 72) is best see in Figs. 4 and 6.  Bond teaches visual indicators in Figs. 1-8.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Novak et al. (2009/0172954), hereinafter Novak, in view of Shih (7,028,588), Mader et al. (4,969,231), hereinafter Mader and Bond (5,341,707) as applied to claim 1 above, and further in view of Huang (2016/0185000).
The modified cutting tool of Novak teaches the invention substantially as claimed except for the first and second handles being spring biased toward an open position.
Huang teaches hand cutting tool having first and second handles being spring (34) biased toward an open position for automatically open the hand cutting tool.  See Fig. 2.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide the handle cutting tool of Novak a biasing spring as taught by Huang for automatically opening the first and second handles. 
Response to Arguments
Applicant's arguments filed 03/16/2022 have been fully considered but they are moot in view of new grounds of rejections. 
Regarding Applicant’s argument with respect to the objection to the Specification, paragraph [0013] and [0015] should replace the term “view” with “views” since each Figs. 7 and 9 shows two views of the rear ends of the handles.
Applicant’s arguments with respect to 35 USC 112 rejections have been fully considered and are persuasive.  The 35 USC 112 rejections have been withdrawn. 
Regarding Applicant’s argument with respect to the combination of Novak, Shih, Mader, and Bond, Novak teaches providing indicators on both sides of the handles and rear ends of the handle (para. [0029], “The visible graphic indicia 60 can be placed on any portion of the snip 10, 12, 14, 16, 18, 20 (which include sides and ends of the snip).”; and para. [0032], “The color coding scheme can be used (located) on at least one of the spine (which includes two spines).”). Therefore, to provide the indicator on the left side or the right side of the handle is within the knowledge of one skilled in the art.  Furthermore, the user can identify the indicator equally well if the indicator is provided on the left side or right side of the upper handle.  Shih teaches the use of a combination of color coding and tactile indicator in the same manner as taught by Novak.  Bond and Mader show how the indicators are provided on the sides and the ends of the handles.  Therefore, the combination of Novak, Shih, Mader, and Bond is proper.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510.  The examiner can normally be reached on M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHONG H NGUYEN/Examiner, Art Unit 3724